Order entered May 31, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01245-CR

                               EDWARD CHIARINI, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the County Criminal Court No. 1
                                   Dallas County, Texas
                            Trial Court Cause No. M11-51889

                                            ORDER
        Before the Court is the State’s May 29, 2013 motion for extension of time to file its brief.

We GRANT the motion. We ORDER the State’s brief received May 29, 2013 filed as of the

date of this order.


                                                       /s/   JIM MOSELEY
                                                             PRESIDING JUSTICE